Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of
September 19, 2008, among LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation
(“LBHI”), LEHMAN BROTHERS INC., a Delaware corporation (“LBI” and, together with
LBHI, the “Seller”), LB 745 LLC, a Delaware limited liability company (“745”),
and BARCLAYS CAPITAL INC., a Connecticut corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller, 745 and Purchaser are parties to that certain Asset Purchase
Agreement, dated as of September 16, 2008, among Seller, 745 and Purchaser (as
amended and supplemented from time to time, the “Original Agreement”);

 

WHEREAS, Seller, 745 and Purchaser desire to amend the Original Agreement as set
forth below;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein after contained, the parties hereby agree as follows:

 

1.             Certain Definitions.  Each capitalized term used and not defined
herein shall have the meaning ascribed to it in the Original Agreement.

 

2.             Excluded Assets. The following language in clause (k) of the
definition of Excluded Assets is in the Original Agreement is hereby deleted in
its entirety “50% of each position in the residential real estate mortgage
securities” and is replaced with “[reserved]”.

 

3.             Purchased Assets.  Clause (e) of the definition of Purchased
Assets in the Original Agreement is hereby amended to delete “50%” and to insert
“100%” in lieu thereof.

 

4.             Holdback and Adjustment.  Notwithstanding any other provision of
the Original Agreement (including Section 3.2 and Section 12.2 of the Original
Agreement), the Purchaser shall retain a portion of the Purchase Price equal to
two hundred fifty million dollars ($250,000,000) (such amount the “Holdback”) to
secure the LBI obligations that the Purchaser has been required to guaranty (the
“Guaranteed Obligations”) with the Depository Trust Clearing Corporation and its
Subsidiaries (the Depository Trust Company, the National Securities Clearing
Corporation, and the Fixed Income Clearing Corporation).  To the extent that the
value of fifty percent (50%) of the residential real estate mortgage securities
transferred as part of the Agreement (such fifty percent (50%) the “Residential
Adjustment”) plus the Holdback exceeds the amount of the Guaranteed Obligations,
Purchaser shall transfer the Residential Adjustment and the Holdback to the
Seller as promptly as practicable following settlement of all Guaranteed
Obligations.  All Assumed Liabilities shall be for the account of the Purchaser
and shall not be charged against the Holdback or to the Residential Adjustment. 
All Guaranteed Obligations shall be charged against the Holdback and the
Residential Adjustment.  For the avoidance of

 

--------------------------------------------------------------------------------


 

doubt, no intercompany liabilities for the account of LBHI and/or any LBHI
Affiliate shall be required to be paid by the Purchaser.

 

5.             Governing Law.  This Agreement shall be deemed to be made in and
in all respects shall be interpreted, constructed and governed by and in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within that state.

 

6.             Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.  Delivery of an executed signature page of this Agreement
by facsimile transmission or e-mail (PDF) shall be effective as delivery of a
manually executed counterpart hereof.

 

7.             Severability.  If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions hereof shall remain in full force and effect in such
jurisdiction in order to carry out the intentions of the parties hereto as
nearly as may be possible and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By: 

    /s/ Steven Berkenfeld

 

 

 Name: Steven Berkenfel

 

 

 Title: Vice President

 

 

 

 

 

 

 

LEHMAN BROTHERS INC.

 

 

 

 

 

 

 

By: 

    /s/ Steven Berkenfeld

 

 

 Name: Steven Berkenfeld

 

 

 Title: Managing Director

 

 

 

 

 

 

 

LB 745 LLC

 

 

 

 

 

 

 

By: 

    /s/ Mark Marcucci

 

 

 Name: Mark Marcucci

 

 

 Title: President

 

 

 

 

 

 

 

BARCLAYS CAPITAL INC.

 

 

 

 

 

 

 

By: 

    /s/ Archibald Cox, Jr

 

 

 Name: Archibald Cox, Jr.

 

 

 Title: Chairman, Barclays Americas

 

--------------------------------------------------------------------------------